DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SWANSON (Publication No.: US 2014/0376001 A1).
Regarding claim(s) 1, SWANSON teaches a semiconductor photonic circuit for steering a light beam, the semiconductor photonic circuit comprising; a continuous wave light source coupler (e.g. the coupler between “Tracking Filter” and “Phase Shifters” that provides a light beam to the input of the generally labeled “Dual Polarization Transmitter” of the PIC illustrated in Figure 22) for providing a light beam from a light source; a splitter (e.g. “splitter” as described in paragraph [0147] and illustrated at the input of the generally labeled “Dual Polarization Transmitter” of Figure 22) configured to divide the light beam from the continuous wave light source coupler into a first portion (e.g. upper portion of the “dual-polarization arbitrary I/Q modulator” described in paragraph [0147] and illustrated in Figure 22) and a second portion (e.g. lower portion of the “dual-polarization arbitrary I/Q modulator” described in paragraph [0147] and illustrated in Figure 22); a first modulator (e.g. upper “Mach-Zehnder modulator” described in paragraph [0147] and illustrated in Figure 22) configured apply in-phase modulation of the first portion of the light beam (e.g. “I/Q” as in paragraph [0147]); a second modulator (e.g. lower “Mach-Zehnder modulator” described in paragraph [0147] and illustrated in Figure 22) configured to provide quadrature modulation of the second portion of the light beam (e.g. “I/Q” as in paragraph [0147]); an outcoupler (e.g. “PBSR” at the output of the “dual-polarization arbitrary I/Q modulator” as illustrated in Figure 22) configured to combine outputs of the first modulator and second modulator to form a frequency chirped light beam; a spatial arrangement of grating couplers (e.g. “antenna elements” and/or “surface grating couplers” described in paragraph [0158], [0162] and [0199] and as illustrated in Figure 27 and Figure 36), at least one of the grating couplers being configured to receive light from a waveguide (e.g. “waveguide” as in paragraph [0162] and illustrated in Figure 36) and emit the received light towards a refractive optical element (e.g. “Lens & other passive or active (e.g. scanning) optical elements” as illustrated in Figure 27 and Figure 36), the refractive optical element being configured to direct the emitted light towards a target region (e.g. “Sample” as illustrated in Figure 27 and Figure 36); and one or more optical switches (e.g. “1:2 Switch” as illustrated in Figure 36) configured to adjust a position of a light beam in the target region by selecting grating couplers in the spatial arrangement of grating couplers that receive light from the waveguide (e.g. “steer in angle” as in paragraph [0199]).
Regarding claim(s) 2, 12, SWANSON teaches the semiconductor photonic circuit of claim 1 wherein the photonic integrated circuit includes silicon (e.g. “SiPh” as illustrated in Figure 22).
Regarding claim(s) 3, 13, SWANSON teaches the semiconductor photonic circuit of claim 1 wherein the photonic integrated circuit includes a compound semiconductor (e.g. “SiPh” as illustrated in Figure 22).
Regarding claim(s) 4, 14, SWANSON teaches the semiconductor photonic circuit of claim 1 wherein the wavelength of the light beam is in a range from 1300-1600 nanometers (e.g. “1310 nm” as in paragraph [0061]).
Regarding claim(s) 5, 15, SWANSON teaches the semiconductor photonic circuit of claim 1 wherein the continuous wave light source coupler, the coupling element, the first modulator, the second modulator, the outcoupler, the spatial arrangement of grating couplers, and the one or more optical switches are monolithically integrated (e.g. “integrating some or all of the optical system on the same substrate as the photonic phased array” as in paragraph [0164]; “integrated photonic circuit” as in paragraph [0199]; “single or multichip monolithic integration” as in abstract).
Regarding claim(s) 6, 16, SWANSON teaches the semiconductor photonic circuit of claim 1 wherein the outcoupler provides light for one optical switch (e.g. the first “1:2 Switch” illustrated in Figure 36).
Regarding claim(s) 7, 17, SWANSON teaches the semiconductor photonic circuit of claim 1, further comprising: one or more phase shifters configured to adjust a phase of the first portion or the second portion of the light beam (e.g. “various phase shifters” as in paragraph [0147] and illustrated in Figure 22).
Regarding claim(s) 8, 18, SWANSON teaches the semiconductor photonic circuit of claim 7, wherein the one or more phase shifters comprise a first phase shifter that phase shifts the first portion of modulated light from the first modulator and a second phase shift that phase shifts the second portion of modulated light from the second modulator (e.g. “various phase shifters” as in paragraph [0147] and illustrated in Figure 22).
Regarding claim(s) 9, SWANSON teaches a method for processing light using a semiconductor photonic circuit, the method comprising: generating a light beam using a continuous wave light source (e.g. the light source formed between “HR Coating” “Gain chip array” and “Loop Reflectors” which outputs continuous wave light to the “dual-polarization arbitrary I/Q modulator” described in paragraph [0147] and illustrated in Figure 22); splitting the light beam into a first portion and a second portion (e.g. via “splitter” as described in paragraph [0147] and illustrated at the input of the generally labeled “Dual Polarization Transmitter” of Figure 22); modulating, using a first modulator (e.g. upper “Mach-Zehnder modulator” described in paragraph [0147] and illustrated in Figure 22), the first portion of the divided light beam in-phase (e.g. “I/Q” as in paragraph [0147]); modulating, using a second modulator (e.g. lower “Mach-Zehnder modulator” described in paragraph [0147] and illustrated in Figure 22), the second portion of the divided light beam in-quadrature (e.g. “I/Q” as in paragraph [0147]); generating a frequency chirped light beam by combining the modulated first portion and the modulated second portion of the light beam (e.g. via “PBSR” at the output of the “dual-polarization arbitrary I/Q modulator” as illustrated in Figure 22); using a spatial arrangement of grating couplers (e.g. “antenna elements” and/or “surface grating couplers” described in paragraph [0158], [0162] and [0199] and as illustrated in Figure 27 and Figure 36) to emit the frequency chirped light beam towards a target region using a refractive optical element (e.g. “Lens & other passive or active (e.g. scanning) optical elements” as illustrated in Figure 27 and Figure 36); receiving a portion of a free space light beam from the target region using a grating coupler (e.g. “antenna elements” and/or “surface grating couplers” described in paragraph [0158], [0162] and [0199] and as illustrated in Figure 27 and Figure 36); and adjusting, using one or more optical switches (e.g. “1:2 Switch” as illustrated in Figure 36), a position of a light beam in the target region by selecting grating couplers in the spatial arrangement of grating couplers that receive light from the waveguide (e.g. “steer in angle” as in paragraph [0199]).
Regarding claim(s) 10, SWANSON teaches the method of claim 9, further comprising: providing a local oscillator (e.g. “Ref in” as illustrated in Figure 22) and the received portion of the light beam (e.g. “Probe in” as illustrated in Figure 22) from the grating coupler (e.g. “antenna elements” and/or “surface grating couplers” described in paragraph [0158], [0162] and [0199] and as illustrated in Figure 27 and Figure 36) to a signal mixer (e.g. “PBSR” and/or “K-clock circuit” and/or “MMI Couplers” as illustrated in Figure 22).
Regarding claim(s) 11, SWANSON teaches the method of claim 10, further comprising: providing a first output corresponding to a sum of the free space light beam field and the local oscillator light beam field and a second output corresponding to a difference between the free space light beam field and the local oscillator light beam field (e.g. by virtue of the “in-phase and quadrature (I/Q) detection outputs and integrated photodetectors” as described in paragraph [0007] and as illustrated in Figure 6, Figure 22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637